DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casasola [Pat. No. 6,541,738].
Casasola teaches a portable food container, or lunch box, with incorporated heaters (title) comprising a housing (Figure 1, #12), plural receiving spaces for plural receiving containers (Figure 2-3, #40, 42), an independent heat element for each of two receiving spaces (Figure 3, #40, 34), a control device (Figure 1, #44), first and second independently controlled heating zones (Figure 3, #40, 34; Figure 6, #44), the heating zones spaced apart and thermally insulated from each other (Figure 3 & 5, #34), the controller setting an activation time and duration for heating (column 5, line 2), the controller providing a heating profile with instructions to the heaters (column 5, lines 1-23), and a display device (Figure 6, #46).
Claims 1-2, 6-7, 9-10, 12-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al [US 2019/0112119A1].
Alexander et al teach a secured delivery container (title), or lunch box, and method comprising a housing (Figure 1A, #20), plural receiving spaces (Figure 1B, #32, 34), independent heating elements and heating zones for each of the two receiving spaces (Figure 2, #52; paragraph 0013-0014), the two receiving spaces separated by a wall (Figure 1B, #40), an energy storage device or battery (Figure 2, #58), a car charging module and connector for charging the battery (Figure 2, #68; paragraph 0016), a data processing system and data interface (Figure 2, #62, 64, 66, 72; paragraph 0015-0016), the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020), the sensors detecting temperature and humidity (Figure 2, #70; paragraph 0015), a wireless or inductive power transmitter (Figure 3, WPT; paragraph 0020), and the data interface connected to a data-processing device (Figure 3, UI2; paragraph 0020).
Claims 1-10, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105852370A.
CN 105852370A teaches a lunch box device and method (abstract) comprising a housing with receiving space (Figure 1a-b, #100), plural independent heating means in the housing (Figure 1b & 5, #210, 240), a control device or central processing unit controlling the heat means by use of a heating profile with instructions, or heating modes, which control time-temperature curve data (Figure 3, #151, 154, 210; all of page 7), first and second heating zones thermally insulated from each other by an insulation layer (Figure 1b, #210; page 9, paragraph 5), a weight sensor to help control heating (page 8, paragraph 6; Figure 3, #151, 154, 181, 210), a receiving container (Figure 1b-c, #200), an energy storage device in the form of a battery (Figure 3, #140), a charging interface (Figure 3, #152-153), controlling the start or end time (page 7, paragraph 5 & 7), a data-processing system in the form of a CPU (Figure 3, #151), plural data interfaces for influencing the controller (Figure 3, #124, 170, 123), receiving the heat profile vis the data interfaces (page 7, paragraph 5 & 7), and receiving the heat profile from a mobile phone (page 7, paragraph 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al as applied above, and further in view of Laub [US 2017/0332842A1].
Alexander et al teach the above mentioned components and concepts. Alexander et al do not explicitly recite a weighing device (claim 3), controlling the heating power base upon a measured weight (claim 4), and weighing zones (claim 17). Laub teaches a modular food-holding system (title) comprising plural food holding chambers (Figure 31, #560), unit controllers (Figure 31, #562), a central controller (Figure 31, #510), load sensors for detecting the presence and weight of food products in the chambers (Figure 31, #564; paragraph 0080-0081), plural heating elements (Figure 31, #566; paragraph 0083), displays with screens, speakers, sirens, and buzzers (Figure 31, #570; paragraph 0083), and controlling the heat element based upon information provided by the sensors (paragraph 0084). It would have been obvious to one of ordinary skill in the art to incorporate the claimed weighing device, control of heat, and weighing zones into the invention of Alexander et al, in view of Laub, since both are directed to systems for folding food, since Alexander et al already included sensors (Figure 2, #20) but simply did not mention weight sensors, since Alexander et al also included plural heating zones (Figure 2, #52) and the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020); since food holding systems commonly included load sensors for detecting the presence and weight of food products in the chambers (Figure 31, #564; paragraph 0080-0081), plural heating elements (Figure 31, #566; paragraph 0083), and controlling the heat element based upon information provided by the sensors (paragraph 0084) as shown by Laub; since the ability to sense the presence of food and how large it was would have enabled more accurate and precise heating of the food products of Alexander et al, in view of Laub.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al as applied above, and further in view of Koetz et al [US 2016/0238459A1].
Alexander et al teach the above mentioned components and concepts. Alexander et al do not explicitly recite the heating profile produced by a cooking device (claim 16). Koetz et al teach a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heating profile and kitchen device into the invention of Alexander et al, in view of Goetz et al, since both are directed to systems for preparing and/or holding foods, since Alexander et al already included the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020); since food preparation systems commonly included a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044) as shown by Koetz et al, and since connecting a prior kitchen appliance and using its data to control the heating profile of the food in the holder of Alexander et al would have enabled more accurate and precise control of the heating and thus ensured a better quality food for the consumer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105852370A as applied above, and further in view of Koetz et al [US 2016/0238459A1].
CN 105852370A teach the above mentioned components and concepts. CN 105852370A do not explicitly recite the heating profile produced by a cooking device (claim 16). Koetz et al teach a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heating profile and kitchen device into the invention of CN 105852370A, in view of Goetz et al, since both are directed to systems for preparing and/or holding foods, since CN 105852370A already included the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and mobile phone (Figure 3), since food preparation systems commonly included a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044) as shown by Koetz et al, and since connecting a prior kitchen appliance and using its data to control the heating profile of the food in the holder of Alexander et al would have enabled more accurate and precise control of the heating and thus ensured a better quality food for the consumer.

Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., receiving instructions from a data interface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This concept is only required in claims 10 and 14. Casasola et al is not applied against claims 10 and 14. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Casasola et al do not disclose plural heating zones. However, Casasola et al clearly taught plural receiving spaces for plural receiving containers (Figure 2-3, #40, 42), an independent heat element for each of two receiving spaces (Figure 3, #40, 34), a control device (Figure 1, #44), first and second independently controlled heating zones (Figure 3, #40, 34; Figure 6, #44).
Applicant appears to argue that a heating profile would require specific changes and control steps. However, a heating profile can simply be a set temperature for a set time period, similar to setting the time and temperature on a conventional oven. Casasola et al clearly taught a control device (Figure 1, #44), the controller setting an activation time and duration for heating (column 5, line 2), and the controller providing a heating profile with instructions to the heaters (column 5, lines 1-23).
Applicant argues that Alexander et al did not disclose the control device processing a heating profile. However, a heating profile can simply be a set temperature for a set time period, similar to setting the time and temperature on a conventional oven. Alexander et al clearly taught a control device or central processing unit controlling the heat means by use of a heating profile with instructions, or heating modes, which control time-temperature curve data (Figure 3, #151, 154, 210; all of page 7).
Applicant refers to the specification in an attempt to further define the term “heating profile”. However, the recited portions are not proper definitions, but simply possible examples.
Applicant argues that the devices of Casasola et al and Alexander et al are not a “lunch box”. However, both devices are certainly capable of holding and transporting food which may be eaten for lunch.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/8/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792